Head, Justice.
Where the sole relief sought by the petition is an injunction against the sale of certain stock in a named corporation, levied upon to satisfy an execution against the owner, and the owner is permitted, by order of the trial court, to pay the execution and thus redeem the stock, and there is no exception to this order, the plaintiff’s action is terminated, and could not thereafter be amended to set up a new or different cause of action. Code, § 81-1303.

Judgment affirmed.


All the Justices concur, except 'Wyatt, J., who tooh no part in the consideration or decision of this case.

Golden & Haas, íot plaintiff.
Mrs. Mary J. Nelson and Wüliam F. Buchanan, for defendants.